DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-6 and 8-11 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “estimate the first quaternion of the first sensor, the estimate based on a fusion of a plurality of orientation calculations given by the accelerometer and gyroscope data; compute a second quaternion, the second quaternion receiving as input the first quaternion wherein the first quaternion imposes a yaw constraint between the first quaternion and the second quaternion; ”, “compute a local master time difference, wherein the local master time difference is a difference between a first local time value associated with the first sensor and a second local time value associated with the second sensor; adjust the second local time using the local master time difference, wherein the local time associated with the first sensor is taken as a true time; compute a reference time vector, the reference time vector comprising a nominal frequency and a series of reference time elements; compare the data sample time of the first data stream and the second data stream with a first reference time element of the series of reference time elements; compute interpolated data for the first data stream and the second data stream, wherein only data sampled within the time bounds of reference time vector is interpolated;”, “discard the datapoints of the first data stream and the second data stream that are sampled outside of the timeframes associated with the reference time vector; and”, “select a best position for the first sensor, whereby the selection is based on the minimum value of the constrained optimization equation for position; select a best orientation for the first sensor, whereby the selection is based on the minimum value of the constrained optimization equation for orientation; select a best position for the second sensor, whereby the selection is based on the minimum value of the constrained optimization equation for position; select a best orientation for the second sensor, whereby the selection is based on the minimum value of the constrained optimization equation for orientation;”, and “compute a first joint angle estimate, wherein the first joint angle estimate uses sensor orientations, positions and accelerometer measurements; compute a second joint angle estimate, wherein the second joint angle estimate uses sensor orientations, positions and gyroscope measurements; set a complementary filter threshold for adaptive filtering, the complementary thresholds comprise a minimum and maximum value, whereby the adaptive filtering fuses accelerometer and gyroscope based joint angle estimates; and compute a third joint angle estimate, whereby the computation fuses the first joint angle estimate, the second joint angle estimate with the complementary filter threshold”, “compute a local master time difference, wherein the local master time difference is a difference between a first local time value associated with the first sensor and a second local time value associated with the second sensor; adjust the second local time using the local master time difference, wherein the local time associated with the first sensor is taken as a true time; compute a reference time vector, the reference time vector comprising a nominal frequency and a series of reference time elements;”, “compare the data sample time of the first data stream and the second data stream with a first reference time element of the series of reference time elements; compute interpolated data for the first data stream and the second data stream, wherein only data sampled within the time bounds of reference time vector is interpolated;”, and “compute a joint position and joint angle based on a first quaternion and a second quaternion;“ are considered to fall under the abstract idea grouping of mathematical concepts. 

This judicial exception is not integrated into a practical application because the additional elements of “a quaternion calculator comprising a first plurality of programming instructions stored in a memory of, and operable on a processor of, a first computing device, wherein the first plurality of programming instructions, when operating on the processor of the first computing device, cause the first computing device to:”, “a data synchronizer comprising a second plurality of programming instructions stored in a memory of, and operable on a processor of, the first computing device, wherein the second plurality of programming instructions, when operating on the processor of the first computing device, cause the first computing device to:”, “store the interpolated data of the first data stream and the second data stream in a database; a calibration calculator comprising a third plurality of programming instructions stored in a memory of, and operable on a processor of, the first computing device, wherein the third plurality of programming instructions, when operating on the processor of the first computing device, cause the first computing device to:”, and “send the joint position and joint angle to the display”  are generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Further judicial exception is not integrated into a practical application because the additional elements of a plurality of angle sensors, each angle sensor of the plurality of angle sensors comprising an accelerometer and a gyroscope;” and “receive, from a first angle sensor of the plurality of angle sensors, a first plurality of sensor measurement data,  the sensor measurement data comprising a first plurality of accelerometer and gyroscope data wherein the sensor measurement data is used as an input for an initial estimate of a first quaternion of a first sensor; collect a first data stream from the first sensor, the first data stream comprising the first plurality of accelerometer and gyroscope data points whereby data is iteratively sampled at a first constant frequency; collect a second data stream from a second sensor, the second data stream comprising a second plurality of accelerometer and gyroscope data points whereby data is iteratively sampled at a second constant frequency; collect training data, training data comprising input from a first sensor and a second sensor, wherein the training data is collected over a finite period of time as the first sensor and the second sensor are exercised through the three-dimensional space; initialize the first sensor and the second sensor position and orientation whereby the initialization comprises a random number generator process and is iterated over a finite number of initializations; update the first sensor position wherein the first sensor position update is an iterative converging process that minimizes the error in a constrained optimization equation; update the first sensor orientation wherein the first sensor orientation update is the iterative converging process that minimizes the error in the constrained optimization equation; update the second sensor position wherein the second sensor position update is the iterative converging process that minimizes the error in the constrained optimization equation; update the second sensor orientation wherein the second sensor orientation update is the iterative converging process that minimizes the error in a constrained optimization equation; collect data streams of the first sensor and the second sensor whereby data streams are synchronized using the data synchronizer; set a sampling frequency of the first sensor and the second sensor wherein the sampling frequency is set to the value of a fixed nominal frequency;” and “receive, from a second angle sensor of the plurality of angle sensors, a second plurality of sensor measurement data, the sensor measurement data comprising a second plurality of accelerometer and gyroscope data;” are data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually or as a whole because the two above identified groups of additional elements are not considered to be significantly more than the abstract idea based on MPEP 2106.05(f) and MPEP 2106.05(g) respectively. The additional elements in claims 3-6 and 8-9 and 11 do not correct these deficiencies, and are considered to suffer from the same issue.

Prior Art
The claims are not rejected under the prior art of record. 

Examiner Note with regards to Prior Art of Record
Claims 10 is distinguished over the prior art of record based on the reasons below.
In claim 10, the claim differs from the closest prior arts of record, US-20170225033, US-20180052006, and US-20140278183, in that it fails to anticipate or render obvious “collect training data, training data comprising input from a first sensor and a second sensor, wherein the training data is collected over a finite period of time as the first sensor and the second sensor are exercised through the three-dimensional space; initialize the first sensor and the second sensor position and orientation whereby the initialization comprises a random number generator process and is iterated over a finite number of initializations; update the first sensor position wherein the first sensor position update is an iterative converging process that minimizes the error in a constrained optimization equation; update the first sensor orientation wherein the first sensor orientation update is the iterative converging process that minimizes the error in the constrained optimization equation; update the second sensor position wherein the second sensor position update is the iterative converging process that minimizes the error in the constrained optimization equation; update the second sensor orientation wherein the second sensor orientation update is the iterative converging process that minimizes the error in a constrained optimization equation; select a best position for the first sensor, whereby the selection is based on the minimum value of the constrained optimization equation for position; select a best orientation for the first sensor, whereby the selection is based on the minimum value of the constrained optimization equation for orientation; select a best position for the second sensor, whereby the selection is based on the minimum value of the constrained optimization equation for position; select a best orientation for the second sensor, whereby the selection is based on the minimum value of the constrained optimization equation for orientation;” and “set a complementary filter threshold for adaptive filtering, the complementary thresholds comprise a minimum and maximum value, whereby the adaptive filtering fuses accelerometer and gyroscope based joint angle estimates; and compute a third joint angle estimate, whereby the computation fuses the first joint angle estimate, the second joint angle estimate with the complementary filter threshold.” in combination with all the other limitations in the claim as claimed and defined by the applicant.

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. In regards to applicants 101 arguments the examiner respectfully disagrees. The Applicant compares the current claim 2 to example 39 to highlight the similarities to the eligible claim, however, the examiner disagrees with the applicants assertions in the 3rd column rows 4-10, namely that the synchronizing the data is similar to transforming the images, quaternions are similar to training data sets, imposing a yaw constraint is similar to training a neural network, and the computing a joint position and angle based on said quaternion solves a technical problem. Foremost, synchronizing time data is not similar to transforming the images, as computing a local time difference is a matter of comparing time, while the transformations involved in mirroring, rotating and smoothing an image are intensive. Further, a quaternion as claimed would not be considered a training data set nor would imposing yaw constraints be considered similar to a neural network, as a neural network is a series of algorithms that endeavors to recognize underlying relationships in a set of data through a process that mimics the way the human brain operates which is not what is described nor similar to. Finally, the computing a joint position and angle based on said quaternion does not solve a technical problem as claimed since nothing is done with said calculation. A step or action would need to use said data in order for it to solve a problem, as simply calculating the answer does not fix the issue. The underlying principle of the 2019 Guidance is to base eligibility under the Prong 1 / Prong 2 test not on previous court decisions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180052006 A1 AIR DATA AIDED INERTIAL MEASUREMENT UNIT; and US 9612316 B1 Correlation and 3D-tracking of objects by pointing sensors.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865    


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865
05/31/2022